ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Responsive to Applicant’s amendments with respect to claims  1-2, 5-9 , 12-16 and 20 -21, the objection set forth in the previous Office Action, has been withdrawn.
 
Allowable Subject Matter
3.	  Remaining Claims 1-2, 5-9, 12-16 and 20-21 are allowed.  

REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 8,  the prior arts of record fail to teach, make obvious , or suggest, alone or in combination, a method for operating a self-propelled roadbuilding machine, in particular a road paver  or a feeder, for producing a road covering comprising an undercarriage  , which has driven tires or tracks, and/or at least one further component, such as at least one material conveyor, one storage container   for roadbuilding material, one spreading auger  and/or one paving screed  , and an operator control station  which is arranged above the undercarriage  , where the undercarriage   and the at least one further component are controlled from the operator control station   by an operator  , comprising: remotely before the execution of a control command, identifying the transmitting module, in particular verifying, by the receiving module, in particular of a control unit, or by the receiving module of the undercarriage or of the at least one further component, and transmitting individual control commands to the receiving module, in particular of a control unit, or to the receiving module of the undercarriage or of the at least one further component by the transmitting module, or transmitting groups of several control commands, where several commands are executed in an automated manner by the group of control commands.

Regarding independent claims 15 and 20, the prior arts of record fail to teach, make obvious , or suggest, alone or in combination,  a roadbuilding machine, in particular a road paver  or a feeder, for producing a road covering comprising an undercarriage, which has driven tires or tracks, and/or at least one further component, such as at least one material conveyor, one storage container  for roadbuilding material, one spreading auger  and/or one paving screed, and an operator control station  which is arranged above the undercarriage, where the undercarriage  and the at least one further component   are controllable from the operator control station by an operator,   and a transmitting module  and a receiving module  or a receiving module of 848157-012u1-ptr-060821-1PATENTApplication No. 16505931Customer No. 22870Art Unit 3663Docket No. 48157.012U1wherein the transmitting module is assigned to a receptacle on the operator control station of the roadbuilding machine for data transfer and/or for charging an energy store of the transmitting module, wherein the transmitting module has a monitoring means for displaying input commands and/or feedback signals of the receiving module when a command which is transmitted from the transmitting module to the receiving module is not compatible with a preceding command, or the state of the roadbuilding machine, in particular of the undercarriage and/or of the at least one further component, does not permit the execution of the command, and wherein the monitoring means is a display or a means for generating an acoustic, visual or vibratory and, respectively, haptic signal.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663